   Case 2:20-cv-02652-HLT-KGG Document 1 Filed 12/23/20 Page 1 of 10




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF KANSAS

MICHELLE RUGGLES                                    )
                                                    )
               Plaintiff,                           )
                                                    )
        vs.                                         )
                                                    ) Case No:
CVR ENERGY, INC.,                                   )
AND COFFEYVILLE RESOURCES                           )
REFINING & MARKETING LLC                            )
         Defendants.                                )

                                    COMPLAINT

        COMES NOW Plaintiff, Ms. Michelle Ruggles, by and through her undersigned

counsel, and files the following Complaint against Defendants CVR Energy, Inc., and

Coffeyville Resources Refining & Marketing LLC.

                                     I. PARTIES

        1.     Plaintiff is a citizen of the state of Kansas. She submits herself to the

jurisdiction of this Court.

        2.     Defendants CVR Energy, Inc., and Coffeyville Resources Refining &

Marketing LLC (hereafter jointly referred to as CVR) are Delaware corporations with

their principal place of business located outside of the state of Kansas.

                        II. VENUE AND JURISDICTION

        3.     Plaintiff asserts claims under Title VII, thus vesting federal question

jurisdiction over which this Court has jurisdiction pursuant to 42 U.S.C. §§ 2000e.

        4.     Venue is proper because the alleged violations of the law occurred in this

district.
  Case 2:20-cv-02652-HLT-KGG Document 1 Filed 12/23/20 Page 2 of 10




                                         III. FACTS

       5.     The two CVR Defendants operate in such a way that both entities appear

to have jointly employed Plaintiff, including but not limited to the use of an employee

policy manual branded “CVR Energy, Inc.”

       6.     CVR holds itself out as “maintaining a professional environment in

which all individuals are treated with respect and dignity.”

       7.     CVR holds itself out as prohibiting “discrimination and harassment . . .

based on sex.”

       8.     By holding itself out as prohibiting discrimination and harassment based

on sex, CVR in fact is representing that it complies with federal law that makes such

discrimination and harassment based on sex illegal.

       9.     CVR presents its policies prohibiting discrimination and harassment

based on sex in its employee handbook that it distributes companywide to its

employees.

       10.    Ms. Ruggles became an employee of CVR on June 18, 2019 and started

out as an Operator Trainee at its location in Coffeyville, Kansas.

       11.    As reflected on her employment application, Ms. Ruggles came to CVR

with experience working in the oil industry and working in physically demanding, male

dominated, work environments.

       12.    Ms. Ruggles was initially assigned to complete a classroom training

period for CVR.




                                            2
  Case 2:20-cv-02652-HLT-KGG Document 1 Filed 12/23/20 Page 3 of 10




       13.     As the conclusion of her classroom training, Ms. Ruggles received

ratings that stated she met the expectations of CVR for purposes of starting work in

the field to complete unit training.

       14.     CVR has several unit training field areas available to assign new trainees

upon completion of classroom training.

       15.     On September 10, 2019, Ms. Ruggles started her unit training in Area 2.

       16.     Ms. Ruggles found that she and one other female, named Andi, were the

only females assigned to work in Area 2.

       17.     Almost immediately Ms. Ruggles found that the men employed in Area

2 were hostile and dismissive toward her.

       18.     The dismissive attitude included ignoring her, making fun of her gender,

and refusing to provide training or assistance to her as a trainee.

       19.     Ms. Ruggles found that the experienced male employees shared

information and training advice with male employees that they withheld from her.

       20.     The comments directed toward Ms. Ruggles were to the effect of

“shouldn’t you be home doing dishes or making cookies”.

       21.     During a Thursday safety meeting, the men joked about Ms. Ruggles’

perceived lack of physical strength.

       22.     In the course of training, Ms. Ruggles would ask questions but not

receive training assistance from the experienced male employees, while her male

counterparts would ask the same male employee the same question to which the

experienced male employee responded “let’s go check it out together”.



                                            3
  Case 2:20-cv-02652-HLT-KGG Document 1 Filed 12/23/20 Page 4 of 10




       23.    Ms. Ruggles was also frequently put in unsafe situations where she had

either not been completely trained or which she had promises of assistance from the

men to help perform certain job duties, but the experienced male staff never followed

through to assist or train as promised.

       24.    Ms. Ruggles confided in the other female employee, Andi, about the

sexist environment and Andi explained she went through a similar experience, and

stated that working in that environment would not be easy.

       25.    During this time, Ms. Ruggles complained to her supervisor, Hooper,

that she felt she was being mistreated based on her gender to which Hooper told her

he would take care of it.

       26.    On October 1, 2019, Ms. Ruggles received her first field evaluation on

which she was rated with a poor rating on every available category except one, which

was marked as N/A.

       27.    During the October 1, 2019 evaluation meeting, Ms. Ruggles met with

two senior managers who gave her the evaluation.

       28.    During the meeting Ms. Ruggles was told that many of her male

coworkers had complained in writing about her.

       29.    Ms. Ruggles complained to these managers in the meeting that she felt

she was being picked on because she was a woman, but despite receiving her complaint,

management completely ignored it.

       30.    Ms. Ruggles cried during the evaluation process and when the meeting

was over, one of the managers told her she might want to “go clean herself up a bit”.



                                          4
  Case 2:20-cv-02652-HLT-KGG Document 1 Filed 12/23/20 Page 5 of 10




       31.    Immediately following the evaluation, Ms. Ruggles reported to the HR

office to make an appointment with “Lead HR Business Partner”, Jamie Armstrong,

and told the person in the Human Resources office about what happened during the

evaluation.

       32.    Armstrong has knowledge of at least one prior complaint from a past

employee alleging the work environment was hostile or demeaning to women.

       33.    Ms. Ruggles called in sick the next day due to anxiety about the way she

had been treated.

       34.    The next day, Ms. Ruggles met with Armstrong and complained to

Armstrong about the treatment she had been receiving and explained she felt the

mistreatment was based on her gender.

       35.    Armstrong acted surprised and stated “that is not the type of company

we’re running”.

       36.    Ms. Ruggles asked if she could be transferred to a different unit and

expressed her concern about continued mistreatment, especially as now the unit knows

she went to the Human Resources office after receiving her evaluation.

       37.    Upon receiving the complaint, Armstrong explained she could not do

anything about it as she was about to go on vacation for a few weeks.

       38.    Ms. Ruggles responded that she really wanted the job but explained she

could not make it another few weeks.




                                          5
  Case 2:20-cv-02652-HLT-KGG Document 1 Filed 12/23/20 Page 6 of 10




       39.    Armstrong responded that while she understood Ms. Ruggles concerns,

it would have to wait until she came back from vacation and she would then see if she

could do an investigation.

       40.    Ms. Ruggles also reached out again to the other female employee who

worked on the unit and told her about her experience with the evaluation.

       41.    The female counterpart reiterated that she had told Ms. Ruggles it would

not be easy and only Ms. Ruggles could decide how much she could take.

       42.    After reflecting on the futility and risk of continuing employment with

CVR, late on October 3, 2019, Ms. Ruggles emailed Armstrong and advised that she

felt she had no choice but to quit due to the hostile and unsafe work environment

stating, among other things: “i cannot and will not work under these circumstances any

longer!! As I pretty much stated today it has been hell them guys do not want me there

and have done everything to get what they want!!”

        COUNT I GENDER DISCRIMINATION AND RETALIATION IN
                   VIOLATION OF TITLE VII

       43.    Plaintiff restates and incorporates by reference all preceding paragraphs

as though set forth herein.

       44.    Plaintiff filed a Charge of Discrimination with the Equal Employment

Opportunity Commission and received a Right to Sue Letter within 90 days of filing

of this Complaint.

       45.    Plaintiff’s charge of discrimination alleges that she suffered

discriminatory and harassing treatment based on her gender by Defendants.




                                           6
  Case 2:20-cv-02652-HLT-KGG Document 1 Filed 12/23/20 Page 7 of 10




       46.      Defendants had actual or constructive knowledge of the gender

discrimination and harassment Plaintiff experienced on the job, both based on what

was witnessed by managerial staff in the field, what Plaintiff told management and

Human Resources, as well as Defendants’ knowledge of past complaints making

similar gender discrimination claims.

       47.      Plaintiff’s charge of discrimination alleges that she complained to

Human Resources about her treatment prior to her termination.

       48.      Plaintiff was subject to ridicule and mistreatment in the field as well as

experiencing mistreatment in the form of receiving more scrutiny than her male

counterparts.

       49.      Plaintiff received a poor performance evaluation based on her gender

when compared to her male counter parts.

       50.      Defendants failed to operate or maintain a work environment that was

free from gender discrimination or harassment and lacks effective policies, practices

or interest in maintaining such an environment at its Coffeyville location.

       51.      Defendants illegally discriminated against Plaintiff with regard to the

terms and conditions of her employment by subjecting her to a discriminatory and/or

hostile work environment on account of her gender

       52.      Defendants had a duty to provide Plaintiff with a workplace free from

such discrimination or harassment and failed to do so.




                                             7
  Case 2:20-cv-02652-HLT-KGG Document 1 Filed 12/23/20 Page 8 of 10




       53.     Plaintiff complained about the illegal discrimination and harassment

and was subject to retaliation in the form of a lack of action and a poor evaluation,

leading to her constructive discharge from employment.

       54.     Plaintiff’s poor evaluation also reflected discriminatory treatment

compared to her male counterparts.

       55.     Defendants failed to take prompt remedial action as to Plaintiff’s

complaints and concerns about the hostile and discriminatory environment Plaintiff

was facing.

       56.     As a direct and proximate result of Defendants’ conduct, Plaintiff has

sustained and will continue in the future to sustain damages in the form of lost

income, emotional pain, suffering, mental anguish, inconvenience, and loss of

enjoyment of life.

       57.     Defendants’ conduct against Plaintiff was intentional and in reckless

disregard of her rights to be free from discrimination such that Plaintiff is entitled to

an award of punitive damages.

       58.     Plaintiff is entitled to economic damages, emotional distress damages,

punitive damages, pre and post-judgment interest, attorneys’ fees and any other relief

the Court deems just and equitable.

       WHEREFORE, Plaintiff prays for judgment against Defendants for her actual

damages and compensatory damages, punitive damages, appropriate interest and her

reasonable attorneys’ fees, together with her costs, and any other relief the Court deems

fair and equitable.



                                            8
  Case 2:20-cv-02652-HLT-KGG Document 1 Filed 12/23/20 Page 9 of 10




                    FRCP 8 Notice of claims under facts stated above.

       59.     Incorporating all facts and statements above, Plaintiff states that by

listing particular counts of her claim he is not intending to waive other theories that are

consistent with Federal Law and FRCP 8, and cognizable based on the allegations

above that support claims for negligent or fraudulent misrepresentation recognized by

applicable state law.

       WHEREFORE Plaintiff Michelle Ruggles demands a trial by jury and that the

following relief be granted:

   A. That this Court take jurisdiction of this matter;

   B. That process be served;

   C. That the Court award Plaintiff back pay and front pay in an amount to be

       determined at the trial of this case;

   D. That the Court award compensatory damages in an amount to be determined

       by the trier of fact;

   E. That the Court award Plaintiff punitive damages against Defendants in an

       amount to be determined by the trier of fact;

   F. That the Court award Plaintiff her costs in this action and her reasonable

       attorney’s fees;

   G. That the Court grant to Plaintiff the right to have a trial by jury on all issues

       triable to a jury; and

   H. That the Court grant such additional relief as the Court deems proper and just.




                                               9
Case 2:20-cv-02652-HLT-KGG Document 1 Filed 12/23/20 Page 10 of 10




                        DEMAND FOR JURY TRIAL

    Plaintiff demands a jury trial on all issues so triable herein.

                 DESIGNATION OF TRIAL LOCATION

    Plaintiff designates Kansas City, Kansas as the location of trial.

                                          Respectfully submitted,

                                          REAVEY LAW LLC

                                          By: /s/ Kevin C. Koc               .
                                                Patrick G. Reavey, KS# 17291
                                                Kevin Koc KS# 24953
                                                Livestock Exchange Building
                                                1600 Genessee, Suite 303
                                                Kansas City, MO 64102
                                                Ph: 816.474.6300
                                                Fax: 816.474.6302
                                                Email: patrick@reaveylaw.com
                                                Email: kkoc@reaveylaw.com
                                                Website: www.reaveylaw.com
                                                ATTORNEYS FOR PLAINTIFF




                                         10
